DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 07 April 2022 is acknowledged.  The traversal is on the ground(s) that examination of both inventions does not present and undue burden on the Primary Examiner. This is not found persuasive because the instant application is a national stage filing under 35 U.S.C. 371, the requirement mailed 01 March 2022 was made under the principles of unity of invention, where the burden on the Primary Examiner is not a consideration. MPEP 1893.03(d); see also MPEP 1850. Since Applicant’s arguments were not directed to the technical relationship among the inventions vis-à-vis the presence/absence of one or more of the same or corresponding technical features, a posteriori, the arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07 April 2022.
Information Disclosure Statement
The IDSs filed 06 January 2021 and 30 January 2022 have been considered by the Primary Examiner.
Drawings
The drawings filed 10 December 2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 9, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low-temperature ” in claims 1, 9, and 12 is a relative term which renders the claim indefinite. The term “low-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification provides an example of low-temperature drying. [0010]. This disclosure is merely exemplary and does not define the metes and bounds of the term “low-temperature.”
Additionally, claims 4 and 13 are indefinite because they provide specific temperature and time values, but it is unclear what low-temperature drying they are referring to. Claim 4 depends from claim 3, which recites a low-temperature drying of the anti-solvent. Claim 3, in turn, depends from claim 1, which recites a low-temperature drying of the perovskite precursor. Consequently, it is unclear whether the values in claim 4 apply to the low-temperature drying of claim 1 or claim 3, or both. Similarly, claim 13 depends from claim 12, which recites a low-temperature drying of the anti-solvent. Claim 12, in turn, depends from claim 8, which recites a low-temperature drying of the perovskite precursor. Consequently, it is unclear whether the values in claim 13 apply to the low-temperature drying of claim 8 or claim 12, or both.
Allowable Subject Matter
Claims 1, 3-5, 7, 9, 12, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 10, 11, and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is CN 106292066 A, which teaches the formation of a display panel (100) comprising substrate (110), light conversion patterns (130R, 130G, 130B), and overlapping pixel units (120). The light conversion layers include the claimed perovskite material (ABX3, where A = Na+, K+, Cs+, Ba+; B = Cu2+, Ni2+, Co2+, Fe2+, Mn2+, Cr2+, Cd2+, Sn2+, Pb2+; X = Cl-, Br-, I- . [0056].
Vacuum drying and low-temperature annealing are known in the art of perovskite layers. See CN 110212098 A at [0018] and [0028-0031].
Finally, anti-solvent deposition, by ink jet printing, of a perovskite layer is also known in the art. See CN 108389979 A.
The prior art neither teaches nor suggests the claimed process wherein a perovskite conversion layer is formed on a substrate and, subsequently, patterned by application of anti-solvent.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
12 October 2022